Citation Nr: 1606084	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-45 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for pancreatitis, to include residuals of acute pancreatitis other than diabetes mellitus.

3.  Entitlement to service connection for a heart disorder other than hypertension, to include as secondary to service-connected pneumonia.

4.  Entitlement to a compensable evaluation for residuals of staphylococcal pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims was subsequently transferred to the RO in Indianapolis, Indiana.  

In a November 2009 VA Form 9, the Veteran requested a hearing before the Board at the RO.  In February 2010, the Veteran submitted a statement indicating that she wished to withdraw the hearing request.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits System.


FINDINGS OF FACT

1.  In a February 2010 written statement, prior to the promulgation of a Board decision, the Veteran's representative informed VA that she desired to withdraw her appeal for service connection for hepatitis.

2.  Pancreatitis, to include any residuals of acute pancreatitis in active service other than diabetes mellitus, has not been present during the pendency of the claim.

3.  A chronic heart disorder was not present within one year after the Veteran's discharge from service, and no current heart disorder is etiologically related to service or service-connected disability.

4.  Throughout the period of the claim, the Veteran's staphylococcal pneumonia has been manifested by some impairment of pulmonary function; FEV-1 is not less than 70 percent predicted; FEV-1/FVC is not less than 70 percent predicted; and DLCO is not less than 65 percent predicted; maximum exercise capacity is not 20 or less ml/kg/min oxygen consumption with cardiorespiratory limitation; and there is no evidence of cor pulmonale, acute episodes of respiratory failure, right ventricular hypertrophy, pulmonary hypertension, or required outpatient oxygen therapy.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for hepatitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for service connection for pancreatitis or residuals of acute pancreatitis other than diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for an initial compensable evaluation for staphylococcal pneumonia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6699-6600 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In February 2010, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw her appeal for service connection for hepatitis.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and it must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a September 2006 letter, prior to the initial adjudication of the claims in September 2007.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records, VA treatment records, and available private treatment records.  

With regard to pancreatitis, the Veteran was afforded a VA examination in July 2007 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  Similarly, with regard to staphylococcal pneumonia, the Veteran was afforded a VA examination in January 2014 to determine the nature and severity of her symptoms and the report of that examination provides all information required for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that the disability has increased in severity since the January 2014 VA examination. 

With regard to the claim for service connection for a heart disorder, the Board acknowledges that no VA examination was performed and no VA medical opinion was obtained in response to the claim.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no competent evidence or a chronic heart disorder in service or until approximately 30 years thereafter.  In addition, there is no competent evidence linking any current heart disorder to service or service-connected disability.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular disease or an endocrinopathy to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of these claims, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.


Pancreatitis

The Veteran filed a claim for service connection for pancreatitis related to an in-service hospitalization for acute pancreatitis.  The Board notes that the Veteran also contended that diabetes mellitus was caused by in-service pancreatitis.  He was granted service connection for diabetes mellitus in a January 2015 rating decision.

The Veteran's service treatment records (STRs) indicate the Veteran was hospitalized in February 1982 for pneumonia, with hypocalcemia, hypokalemia, elevated liver function tests, and a normal liver and pancreas.  STRs note that she was treated for hypocalcemia for about two days with good resolution and the Veteran was discharged with a diagnosis of bilateral staphylococcal pneumonia.  An April 1982 STR reflects the Veteran reported continued fatigue, with all labs within normal limits, resolved liver function tests, resolved staphylococcal pneumonia, and amylase.

A May 1984 report of medical history is positive for stomach, liver, or intestinal trouble, with a notation that the Veteran developed elevated liver function tests during a February 1982 hospital admission for pneumonia that were "probably secondary to antibiotic prescription."

A May 2004 VA treatment record notes that a cardiothoracic scan for right upper quadrant pain and left lower quadrant fullness disclosed a "bulky" pancreas that was "most likely normal for age."   The impression was fatty liver, asymmetry of the kidneys, status post cholecystectomy, and no evidence of appendicitis.

In a July 2007 VA examination, the Veteran reported right upper quadrant pain, abdominal bloating, and a diagnosis of fatty liver.  The examiner noted that the Veteran was treated with intravenous antibiotics during her in-service hospitalization for pneumonia and found to have elevated liver test, amylase with normal appearing liver and pancreatic duct on ultrasound, and no hepatitis B.  The examiner further reviewed the Veteran's VA treatment records, noted laboratory test results were normal in October 2005, June 2006, and July 2006, and that she had no history of hematemesis, melena, or abdominal distention due to ascites.  The examiner found the Veteran in no distress, with a soft abdomen and mild right upper quadrant tenderness, but no rebound, guarding, rigidity, hepatosplenomegaly, ascites, or dilated superficial abdominal veins.  The examiner noted a history of hepatitis and pancreatitis in active service, opined that there was no residual disability of hepatitis based on her laboratory test results, and found the Veteran's hypertriglyceridemia, glucose intolerance, and obesity to be 3 risk factors for fatty liver disease.

In March 2010, the Veteran stated that she was hospitalized with pancreatitis in active service that resulted in high levels of amylase, abdominal pain, and kidney involvement in service and her current diabetes mellitus.  She noted that her private physician told her that elevated amylase levels could damage the pancreas and cause insulin resistance.  She reported that she was not overweight and had not had elevated blood sugar prior to her diagnosis of pancreatitis.

September 2009 private hospital treatment records reflect that a scan of the abdomen revealed an unremarkable pancreas with an impression of fatty infiltration of the liver with no evidence of hydronephrosis, nephrolithiasis, ureterolithiasis, bladder calculi, inflammatory changes, or free fluid.

After careful review of the record, the Board finds that service connection for pancreatitis or residuals thereof other than diabetes mellitus is not warranted because the claimed disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As set forth above, there is no competent evidence of record that the Veteran has a diagnosis of pancreatitis or a disorder other than diabetes mellitus as a residual of the acute pancreatitis in active service.  Moreover, the VA examination provided in response to the claim did not disclose the presence of any pancreatic disorders other than diabetes mellitus, which is already service connected.  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Heart Disorder

The Veteran contends that service connection is warranted for a heart disorder secondary to in-service staphylococcal pneumonia.

A December 1980 STR reflects that an X-ray study disclosed a normal chest with unremarkable heart and mediastinum.  February 1982 STRs pertaining to her hospitalization for pneumonia show that the Veteran reported symptoms of fever, shortness of breath, and sharp chest pain for three days prior to her hospitalization and was found to be tachycardic.  A June 1982 STR shows an assessment of chest wall tenderness and hyperventilation syndrome for the Veteran's reported symptoms of shortness of breath and hyperventilation with distal paresthesias, palpitations, and chest wall tenderness.  A related emergency care STR notes an admission for shortness of breath with hyperventilation, with clear lungs, no heart murmur, normal chest X-ray study, and diagnosis of paroxysmal atrial tachycardia.

A May 1984 report of medical history is positive for pain or pressure in chest but negative for palpitation or pounding heart, heart trouble, or high or low blood pressure.  The Veteran's May 1984 separation examination was negative for any heart abnormality and the related radiology report reveals normal cardiac and mediastinal silhouette with an impression of a normal chest.

In connection with September 2009 private hospital treatment, the Veteran's heart was noted to be normal in size and location, with regular rate and rhythm.

In a November 2009 VA Form 9, the Veteran reported that she had elevated blood pressure and cardiac symptoms in service.

In a May 2014 VA treatment note, the Veteran's heart was noted to have regular rhythm and rate, with no murmurs or gallops with a chest X-ray report revealing cardiomegaly with a left ventricle contour.

The Board finds that service connection for a heart disorder is not warranted because the Veteran was not found to have a chronic heart disorder in service, there is no post-service medical evidence showing that she was found to have any heart disorder or abnormality until 2014, approximately 30 years after her discharge from service, there is no contention or other evidence of a continuity of cardiac symptoms following service, and there is no competent evidence suggesting that the cardiomegaly found in 2014 is etiologically related to service or a service-connected disability.  While the Veteran is a nurse and might sincerely believe that her cardiomegaly is related to service, to include in-service staphylococcal pneumonia, there is no indication that she has the training or experience required to render a competent opinion linking her current cardiomegaly to service or service-connected disability.

The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Compensable Rating for Staphylococcal Pneumonia

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's residuals of staphylococcal pneumonia are rated under Diagnostic Code 6699-6600.  Staphylococcal pneumonia is an unlisted disorder that the RO rated by analogy under Diagnostic Code 6600, which pertains to chronic bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 6600. 

Under Diagnostic Code 6600, chronic bronchitis is assigned a 10 percent evaluation when pulmonary function tests (PFTs) show FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.   A 30 percent rating is warranted when PTFs show FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is warranted when there is FEV1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO(SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episodes of acute respiratory failure, or; requires outpatient oxygen therapy. 

Under 38 C.F.R. § 4.96 (Special provisions regarding evaluation of respiratory conditions), ratings under Diagnostic Codes 6600 through 6817 and Diagnostic Codes 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a noncompensable rating for staphylococcal pneumonia effective July 31, 2006.  

For the reasons explained below, the Board has determined that a compensable evaluation is not warranted for the Veteran's staphylococcal pneumonia.

A June 2006 VA chest X-ray report provides an impression of no acute cardiopulmonary disease and notes no infiltrate, effusion, pneumothorax, suspicious pulmonary masses, or nodules were found.  A June 2007 VA chest X-ray report indicates the Veteran's pulmonary vasculature was normal and her lungs were clear with an impression of no acute cardiopulmonary process after complaints of post-pleural pain.

In February 2010, the Veteran reported episodes of hyperventilation that she attributed to anxiety related to respiratory distress.  

In a July 2011 private hospital record, the Veteran was noted to be in no respiratory distress, with normal breath sounds, normal heart sounds and no wheezes or rales.  A related echocardiogram (ECG) resulted in an impression of abnormal ECG, with normal sinus rhythm, left axis deviation, and pulmonary disease pattern.  In April 2012, the Veteran contended that an abnormal ECG in July 2011 supported pulmonary disease and that a scan revealed atelectasis and a calcified granuloma of the left lung that were possibly related to pleural thoracentesis of the left lower lung during in active service.

In a June 2013 VA treatment note, the Veteran reported feeling as though she was unable to take a deep breath, with tightness in the bronchial area between the shoulder blades, dizziness, chills, and facial flushing.  The treatment provider found the Veteran's chest to be clear to auscultation, with regular rate and rhythm, no murmurs, or gallops, and a negative chest X-ray.  She was assessed with acute bronchitis.

In a January 2014 VA examination, the Veteran reported intermittent inhaled bronchodilator therapy, with no oral bronchodilators or antibiotics.  A chest X-ray study revealed clear lungs, with calcified granulomas, no focal airspace consolidation, pleural effusion, or pneumothorax, and heart size in upper limits of normal.  The PFT results showed FVC was 84 percent, FEV-1 was 88 percent, FEV-1/FVC was 82 percent, and DLCO was 99 percent of the predicted value pre-bronchodilator and FVC was 74 percent, FEV-1 was 85 percent, and FEV-1/FVC was 90 percent of predicted values post-bronchodilator.  The examiner opined that the FVC most accurately reflected the severity of the Veteran's level of disability.  The examiner noted adequate tracing and effort by the Veteran, normal spirometry, no significant response to acute bronchodilator inhalation, and normal diffusing capacity.

According to a May 2014 VA treatment record, the Veteran reported congestion, cough, and sore throat and was assessed with acute bronchitis.  A chest X-ray study revealed clear lungs with granulomatous and sharp sulci.

In a March 2015 addendum, the VA examiner opined that the Veteran's calcified lung granulomas were less likely than not proximately due to or a result of staphylococcal pneumonia and its treatment during service.  The examiner noted that the Veteran lived in the upper Midwest, and that pulmonary histoplasmosis, a fungal infection that is the primary cause of lung granulomas, spent time in the Ohio Valley or the upper Midwest, and that histoplasmosis rarely manifests signs or symptoms.

After careful review of the evidence, the Board finds that the criteria for a compensable initial evaluation are not met.  The record shows FEV1 greater than 70 percent predicted, FEV1/FVC greater than 70 percent, and DLCO greater than 65 percent predicted, with normal spirometry, normal diffusing capacity, clear lungs, and no focal airspace consolidation, pleural effusion, or pneumothorax.  There is no competent evidence that the Veteran has right heart failure, right ventricular hypertrophy, pulmonary hypertension (shown by echo or cardiac catheterization), episodes of acute respiratory failure, or requires outpatient oxygen therapy during the period of the claim.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration has been given to assigning additional staged ratings; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of hyperventilation, chest tightness, shortness of breath, and difficulty breathing are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that the Veteran has not contended, nor does the evidence suggest, the staphylococcal pneumonia is sufficient by itself to render the Veteran unemployable.  Rather, she is noted to have been employed as a nurse throughout the period of the claim.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to staphylococcal pneumonia has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The appeal for service connection for hepatitis is dismissed.

Service connection for pancreatitis, to include residuals of acute pancreatitis other than diabetes mellitus, is denied.

Service connection for a heart disorder is denied.

An initial compensable evaluation for staphylococcal pneumonia is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


